By the Court, Sutherland, J.
The service of the declaration- and notice of rule to plead was sufficient to put the doiendants on inquiry in respect to irregularities appearing on the face off the record. Hindes vs. Tubbs, 10 John. R., 487. The defendants, on learning that judgment had been taken, were bound to-*97apply without delay to set aside the irregular proceedings. Fletcher vs. Wells, 6 Taunt., 191; 4 Mich., 186; Green’s Pr, 439. The request for time and promise to pay then made were a waiver of the irregularity. Rawes vs. Knight, 1 Bing., 132.
Motion denied, with costs.
The rule to plead/ may be amended nunc pro tunc Jackson vs. Young, 1 Cow, 131; Close vs. Gillespy, 3 John., 525; Chichester vs. Cande, 3 Cow., 39; Norvill vs. McHenry, 1 Mich., 227.